TITLOW’S APPEAL.
Opinion by
Mr. Justice Williams,
There are two principal questions in this case. The first is over the effect of the assignment made by Mrs. Hermann, now Mrs. White, to her mother, Mrs. Harker, of the policy of insurance on the life of her husband made in 1865. The assignment was prima facie a transfer of the title to the proceeds of the policy to the assignee; and it cast upon the assignor the burden of showing that this was not its object as it was understood at the time by the parties. Considerable testimony was given for this purpose, and we concur with the learned judge in thinking that this testimony justifies the conclusion that the assignment was intended to put the mother in a position to collect and manage the insurance mone}r in such way as should seem best to her, for the comfort and care of her daughter. The next question relates to the proper manner of stating an account between the mother, now deceased, and her daughter.
*205For more than a quarter of a century the parties have shown their own understanding of their relation to each other and to this fund. No account of its investment, or of the items of receipts and expenditures from the income seems ever to have been asked or rendered. It is conceded on all hands that the daughter needed, and it is clear that the mother has given her, the same affectionate supervision and maternal care as in the days of her childhood. Her clothing, her board, her pocket money have all been supplied during most of these twenty-seven or eight years by the mother, and the question has never been considered whether the income from the insurance money was sufficient for this purpose or not. This voluntary and unrewarded stewardship has now been closed by the death of the mother; and the daughter not content to receive the principal, for the very existence of which she is indebted to her mother’s thrift and economy, seeks to charge interest upon it during the whole period and to allow a pittance only for her own support, and nothing for her mother’s labor and care. The orphans’ court is clothed with full equity powers. These parties never interpreted their relations to each other in this way while the mother lived and the daughter enjoyed her care, and we will not so interpret them now. When the incapacity of the daughter for the management of her own affairs is considered; when the smallness of the income that could have been earned by this fund is also taken into account, and the absolute dependence of the daughter during most of this time on her mother for all the necessaries of life, we have no difficulty in concluding that the income was consumed year after year in a manner well understood, and intelligently acquiesced in by the danghter. After a course of dealing extending over twenty-seven years we are fully justified in assuming that no account of receipts and expenditures was kept because none was contemplated or desired by the parties, and that, under all the circumstances of this case, the mother’s judgment was deliberately and wisely trusted for the management of the fund and the expenditure of the income therefrom with no thought of an account in the mind of either. Under such circumstances to charge the mother, as a trustee, with the interest for the whole time at the legal rate without knowing what she actually received; and to credit her with what we may guess she expended with no knowledge of *206her actual expenditures, is to inflict upon her estate and her memory an injustice. The decree is affirmed so far as it charges the appellants with the principal of the insurance money and interest from the death of the decedent. It is set aside so far as it states an account of income during the decedent’s lifetime.
The costs of this appeal to be paid out of the fund.
WHITE'S APPEAL.
Per Curiam, April 1, 1895:
This appeal is disposed of so far as it relates to Ellena B. White, by an opinion filed in the appeal of J. M. Titlow et al. from the same decree. The decree as modified by the final order of this court made in that case, is affirmed; with a direction to the orphans’ court to inquire into the claims of the Guarantee Trust & Safe Deposit Company before requiring the money to be paid over by the executors, and to award the fund to said company as the trustee of the said Ellena B. White if it shall be found entitled under the alleged trust deed to the custody of the same.
The costs of this appeal to be paid by the appellants.